Title: To George Washington from William Heath, 1 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, June 1. 1782.
                  
                  In a letter which I have received from captain Pray this morning,
                     dated yesterday, he observes—
                  "The enemy have sold off three hundred waggon horses—The pioneers
                     are ordered from Kingsbridge, and to join their respective regiments."He also
                     mentions that it is reported, about forty sail of shipping have sailed from New
                     York within these three or four days.
                  The 2d Massachusetts brigade in barracks at West-point, are too
                     much crowded in quarters, and will grow sickly—It is requested that one of the
                     regiments may be drawn out and encamped, if it meets your excellency’s
                     approbations. I have the honor to be With the greatest respect, Your
                     Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               